

EXECUTION VERSION
TRANSITION AND SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS
This Transition and Separation Agreement and General Release of Claims (this
“Agreement”) is entered into effective as of July 31, 2020 (the “Effective
Date”) by and between Gary A. Grove (“Employee”) and Berry Petroleum Company,
LLC, a Delaware limited liability company (the “Company”). Berry Corporation
(bry), a Delaware corporation and parent of the Company (“Berry”), enters into
this agreement for the limited purpose of acknowledging and agreeing to Sections
2(b) and 2(c) below.
WHEREAS, reference is made to that certain Second Amended and Restated Executive
Employment Agreement (the “Employment Agreement”), effective as of March 1, 2020
by and between Employee, the Company, and, for certain limited purposes therein,
Berry;
WHEREAS, Employee currently holds the following unvested equity-based awards in
Berry: 37,647 RSUs granted on March 1, 2019; 84,706 performance-based RSUs
(“PSUs”) granted on March 1, 2019; 113,030 RSUs granted on March 1, 2020; and
169,545 PSUs granted on March 1, 2020 (collectively, the “Awards”), subject to
the award agreements pursuant to which such Awards were granted (the “Award
Agreements”) and the Second Amended and Restated Berry Petroleum Corporation
Omnibus Incentive Plan;
WHEREAS, Employee is currently employed by the Company and wishes to retire from
such employment;
WHEREAS, pursuant to the terms of this Agreement, the Company and Employee have
agreed that Employee’s employment with the Company will end as of the Separation
Date (as defined below);
WHEREAS, the Company seeks to retain Employee for a period of time, as set forth
below, for the purpose of transitioning his duties prior to his separation from
employment; and
WHEREAS, the parties wish to resolve any and all claims that Employee has or may
have against the Company or any of the other Company Parties (as defined below),
including any claims that Employee may have arising out of Employee’s employment
or the end of such employment.
NOW, THEREFORE, in consideration of the promises set forth herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by the parties, the parties agree as follows:
1.Separation from Employment; Transition Assistance; Deemed Resignations.
(a)The Company and Employee agree that Employee’s employment with the Company
will end on the earliest to occur of (i) March 31, 2021; (ii) the date upon
which Employee’s successor commences employment with the Company or one of its
affiliates; (iii) the date of Employee’s death, or the date of Employee’s
termination of employment due to his



--------------------------------------------------------------------------------



Disability or by the Company for Cause (as such terms are defined in the
Employment Agreement); (iv) the date that the Company provides written notice to
Employee that his employment will terminate for a reason other than Cause or
Disability prior to March 31, 2021; or (v) the date that Employee resigns his
employment with the Company, if such date is earlier than March 31, 2021 (such
earliest date, the “Separation Date”).
(b)During the period commencing on the Effective Date and ending on the
Separation Date (the “Transition Period”), Employee shall remain employed by the
Company pursuant to the terms of the Employment Agreement, and shall continue to
be eligible to receive his Base Salary (as defined in the Employment Agreement)
and those employee benefits for which he is eligible as of the Effective Date,
and shall continue to be eligible to receive reimbursement for reasonable
business expenses, in each case, pursuant to the terms of the Employment
Agreement. During the Transition Period, Employee shall (i) continue to serve as
Chief Operating Officer of the Company and Berry, (ii) assist the Company with
succession planning and in transitioning his duties and knowledge regarding the
businesses and operations of the Company, Berry and any other Company Party to
such individual(s) as the Company may designate, and (iii) providing such other
assistance as the Company may request from time to time.
(c)As of the Separation Date, Employee shall have no further employment
relationship with the Company or any other Company Party. Further, as of the
Separation Date, the automatic resignations, set forth in Section 2 of the
Employment Agreement, of Employee as an officer of the Company, Berry and each
other Company Party, as applicable, shall take effect.
(d)Employee expressly acknowledges and agrees that he is voluntarily resigning
from his employment with the Company, and expressly consents to any
modifications of his authorities, job duties or responsibilities during the
Transition Period such that neither the matters contemplated by this Agreement
nor any diminution of the nature or scope of Employee’s authorities, duties or
responsibilities to or in respect of the Company or any other Company Party
during the Transition Period shall constitute or be deemed to give rise to Good
Reason (as such term is defined in the Employment Agreement).
2.Separation Benefits. Provided that (i) Employee executes this Agreement and
returns a copy of this Agreement signed by Employee to the Company care of
Danielle Hunter, Executive Vice President, General Counsel and Corporate
Secretary, via e-mail at dhunter@bry.com, so that it is received by Ms. Hunter
no later than August 7, 2020; (ii) Employee satisfactorily provides the
assistance and services described in Section 1 above (or, if Employee fails to
satisfactorily provide such assistance and services and such failure is capable
of cure, Employee cures such failure within seven days following written notice
from the CEO or the Board); (iii) Employee’s employment is not terminated by the
Company for Cause or due to Employee’s death, Disability or resignation prior to
the earlier of March 31, 2021 or the date upon which Employee’s successor
commences employment with the Company or one of its affiliates; (iv) Employee
abides by each of his commitments set forth herein, including those set forth in
Section 7 below (or, if Employee fails to abide by any such commitment, such
failure (if capable of cure) is cured by Employee within seven days following
written notice from the CEO
2



--------------------------------------------------------------------------------



or the Board); and (v) Employee timely executes and returns the Confirming
Release (as defined below) to the Company as set forth in Section 6 below (and
does not exercise his revocation right as described in the Confirming Release),
then:
(a)If unpaid as of the Separation Date, the Company will pay to Employee the
Annual Incentive Bonus (as defined in the Employment Agreement) for 2020, if
any, that Employee would have received had Employee remained continuously
employed by the Company through the date such Annual Incentive Bonus is paid,
which Annual Incentive Bonus shall be provided on the later of (1) the date the
2020 annual bonuses are paid to similarly situated employees of the Company, or
(2) forty-five (45) days following the Separation Date;
(b)If the Separation Date occurs prior to March 1, 2021 then, notwithstanding
the terms of the Award Agreements, Berry shall cause the RSUs held by Employee
that would have vested on March 1, 2021 had Employee remained continuously
employed by the Company through such date to vest as of the Separation Date and
be settled within forty-five (45) days following the Separation Date.
(c)If the Separation Date occurs prior to February 28, 2021 then,
notwithstanding the terms of the Award Agreements, Berry shall cause the PSUs
held by Employee that would have been eligible to vest on February 28, 2021 had
Employee remained continuously employed by the Company through such date to
remain outstanding and eligible to vest based on actual performance pursuant to
the terms of the applicable Award Agreement, which PSUs shall be settled in
accordance with the terms of the applicable Award Agreement.
(d)The Company will provide Employee with a severance amount equal to $75,000,
which represents two (2) months’ worth of Employee’s Base Salary, plus, if the
Separation Date is prior to March 31, 2021, the Company will pay Employee an
additional amount equal to the Base Salary that Employee would have received had
Employee remained continuously employed by the Company between the Separation
Date and March 31, 2021 (the total severance amount, the “Severance Payment”).
The Severance Payment shall be paid in a lump sum no later than forty-five (45)
days following the Separation Date.
(e)For the portion of the six (6)-month period following the Separation Date
(the “Reimbursement Period”), if any, that Employee elects to continue coverage
for Employee and Employee’s spouse and eligible dependents, if any, under the
Company’s group health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company shall reimburse
Employee for the monthly premium required for Employee to effect and continue
such coverage (the “COBRA Benefit”). Any such reimbursement shall be paid to
Employee on the tenth (10th) day of the month immediately following the month in
which Employee timely remits the applicable premium payment and provides
evidence of such payment to the Company. Employee shall be eligible to receive
such COBRA Benefit through the earliest of: (1) the last day of the
Reimbursement Period; (2) the date Employee is no longer eligible to receive
COBRA continuation coverage; and (3) the date on which Employee becomes eligible
to receive coverage under a group health plan sponsored by another employer (and
any such eligibility shall be promptly reported to the Company by Employee);
provided, however, that the election of COBRA continuation coverage and the
3



--------------------------------------------------------------------------------



payment of any premiums due with respect to such COBRA continuation coverage
shall remain Employee’s sole responsibility.
3.Satisfaction of All Leaves and Payment Amounts; Prior Rights and Obligations.
In entering into this Agreement, Employee expressly acknowledges and agrees
that, as of the date he signs this Agreement, Employee has received all leaves
(paid and unpaid) to which Employee has been entitled during Employee’s
employment with the Company or any other Company Party, and Employee has
received all wages, bonuses and other compensation, been provided all benefits
and been afforded all rights and been paid all sums that Employee has been owed
by the Company or any other Company Party, including all payments arising out of
all incentive plans and any other bonus arrangements. Notwithstanding the
foregoing, Employee remains: (a) entitled to receive Employee’s Base Salary and
benefits for services performed between the date that Employee signs this
Agreement and the Separation Date as provided in Section 1, and (b) eligible to
receive payment for any accrued, unused paid time off that he is eligible to
receive as of the Separation Date.
4.General Release of Claims.
(a)In exchange for good and valuable consideration, including the Company’s
agreement to provide the separation benefits set forth in Section 2 above (or
any part thereof), Employee hereby releases, discharges and forever acquits the
Company, each of its parents, subsidiaries and other affiliates, including but
not limited to Berry, and each of the foregoing entities’ respective past,
present and future subsidiaries, affiliates, shareholders, members, partners,
officers, managers, directors, fiduciaries, employees, representatives, agents
and benefit plans (and fiduciaries of such plans), in their personal and
representative capacities (collectively, the “Company Parties” or any one,
individually, a “Company Party”), from liability for, and Employee hereby
waives, any and all claims, damages, demands, or causes of action of any kind
that Employee has or could have, whether known or unknown, against any Company
Party, including any and all claims, damages, demands, or causes of action
relating to his employment, engagement or affiliation with any Company Party,
the termination of such employment, engagement or affiliation, Employee’s status
as a shareholder of a Company Party, or any other acts or omissions related to
any matter occurring or existing on or prior to the date that Employee executes
this Agreement, including, (i) any alleged violation through such date of: (A)
Title VII of the Civil Rights Act of 1964; (B) the Civil Rights Act of 1991; (C)
Sections 1981 through 1988 of Title 42 of the United States Code; (D) the
Americans with Disabilities Act of 1990; (E) the Employee Retirement Income
Security Act of 1974 (“ERISA”); (F) the Immigration Reform Control Act; (G) the
Americans with Disabilities Act of 1990; (H) the Occupational Safety and Health
Act; (I) the Sarbanes-Oxley Act of 2002; (J) the Dodd-Frank Wall Street Reform
and Consumer Protection Act; (K) any federal, state, municipal or local
anti-discrimination or anti-retaliation law, including the California Fair
Employment and Housing Act, the California Constitution, and the California
Labor Code; (L) any federal, state, municipal or local wage and hour law; (M)
any other local, municipal, state, or federal law, regulation or ordinance; and
(N) any public policy, contract, tort, or common law claim, including claims for
breach of fiduciary duty, fraud, breach of implied or express contract, breach
of implied covenant of good faith and fair dealing, wrongful discharge or
termination, promissory estoppel, infliction of emotional
4



--------------------------------------------------------------------------------



distress, or tortious interference; (ii) any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in, or with respect to, a
Released Claim; (iii) except with respect to the separation benefits set forth
in Section 2 above (or any part thereof) and the Employment Agreement, as
modified herein, set forth in Section 9 below, any and all rights, benefits or
claims Employee may have under any employment contract (including the Employment
Agreement and the Prior Employment Agreement (as defined in the Employment
Agreement)), equity-based or incentive compensation plan (including the Award
Agreements), or other agreement with any Company Party; (iv) any claim, whether
direct or derivative, arising from, or relating to, Employee’s status as a
member or holder of any interests in Company Party; and (v) any claim for
compensation, benefits, or damages of any kind not expressly set forth in this
Agreement (collectively, the “Released Claims”). THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE COMPANY PARTIES.
(b)Employee expressly acknowledges that he understands that he may later
discover claims, demands, causes of action, obligations, damages, fees, rights,
or facts that may be different than, or in addition to, those which he now knows
or believes to exist with regard to the subject matter of this Agreement, and
which, if known at the time of signing this Agreement, may have materially
affected this Agreement or his decision to enter into it. Nevertheless, Employee
hereby waives any claims, demands, causes of action, obligations, damages, fees,
or rights that might arise as a result of such information. Employee
acknowledges that he has been made aware of, and understands, the provisions of
California Civil Code Section 1542 and hereby expressly waives any and all
rights, benefits and protections of the statute, which provides, “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN
BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.”
(c)Notwithstanding this release of liability, nothing in this Agreement prevents
Employee from filing any non-legally waivable claim, including a challenge to
the validity of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”), California Department of Fair Employment and Housing (“DFEH”), or
other federal, state or local governmental agency or participating in any
investigation or proceeding conducted by the EEOC, DFEH, or other governmental
agency or cooperating with such agency; however, Employee understands and agrees
that, to the extent permitted by law, Employee is waiving any and all rights to
recover any monetary or personal relief from a Company Party as a result of such
EEOC, DFEH, or other governmental agency proceeding or subsequent legal actions.
Nothing herein waives Employee’s right to receive an award for information
provided to a governmental agency. Further, in no event shall the Released
Claims include (i) any claim that arises after the date this Agreement is
executed by Employee, (ii) any claim to enforce Employee’s rights under this
Agreement; (iii) any claim to vested benefits under an employee benefit plan
that is subject to ERISA; or (iv) any claims that cannot be waived by law,
including claims to unemployment insurance or workers’ compensation benefits.
5



--------------------------------------------------------------------------------



(d)Employee hereby represents and warrants that, as of the time Employee
executes this Agreement, Employee has not brought or joined any lawsuit or filed
any charge or claim against any of the Company Parties in any court or before
any government agency or arbitrator for or with respect to a matter, claim or
incident that occurred or arose out of one or more occurrences that took place
on or prior to the time at which Employee signs this Agreement. Employee hereby
further represents and warrants that Employee has not assigned, sold, delivered,
transferred or conveyed any rights Employee has asserted or may have against any
of the Company Parties to any person or entity, in each case, with respect to
any Released Claims.
5.Employee’s Acknowledgements. By executing and delivering this Agreement,
Employee expressly acknowledges that:
(a)Employee has carefully read this Agreement;
(b)Employee may not otherwise be entitled to the consideration set forth in this
Agreement, but for his entry into this Agreement;
(c)Employee has had sufficient time to consider this Agreement before the
execution and delivery to Company;
(d)Employee has been advised, and hereby is advised in writing, to discuss this
Agreement with an attorney of Employee’s choice and Employee has had adequate
opportunity to do so prior to executing this Agreement;
(e)Employee fully understands the final and binding effect of this Agreement;
the only promises made to Employee to sign this Agreement are those stated
within the four corners of this document; and Employee is signing this Agreement
knowingly, voluntarily and of Employee’s own free will, and that Employee
understands and agrees to each of the terms of this Agreement; and
(f)No Company Party has provided any tax or legal advice regarding this
Agreement and Employee has had an adequate opportunity to receive sufficient tax
and legal advice from advisors of Employee’s own choosing such that Employee
enters into this Agreement with full understanding of the tax and legal
implications thereof.
6.Confirming Release. On the Separation Date or within twenty-one (21) days
thereafter, Employee shall execute the Confirming Release Agreement that is
attached as Exhibit A (the “Confirming Release”), which is incorporated by
reference as if fully set forth herein, and return the executed Confirming
Release to the Company care of Danielle Hunter, Executive Vice President,
General Counsel and Corporate Secretary, via e-mail at dhunter@bry.com, so that
it is received by Ms. Hunter no later than twenty-one (21) days after the
Separation Date.
7.Continued Cooperation. For the thirty (30) days following the Separation Date,
Employee shall provide the Company and, as applicable, the other Company
Parties, with assistance, when reasonably requested from time to time (which
shall require no more than twenty (20) hours per week of Employee’s time), which
assistance may include: (a) Employee
6



--------------------------------------------------------------------------------



providing consultation with respect to, among other things, the transition of
matters related to Employee’s former job responsibilities, and (b) Employee
otherwise providing assistance and information relating to the duties Employee
performed for the Company and the other Company Parties.
8.Existing Restrictive Covenants. Employee acknowledges and agrees that, in
connection with Employee’s employment with the Company, Employee has obtained
Confidential Information (as defined in the Employment Agreement), and that
Employee has continuing confidentiality, non-disclosure, non-disparagement and
other obligations to the Company and the other Company Parties pursuant to
Section 7 of the Employment Agreement (the “Restrictive Covenants”). In entering
into this Agreement, Employee acknowledges the continued effectiveness and
enforceability of the Restrictive Covenants and expressly reaffirms Employee’s
commitment to abide by the terms and conditions of the Restrictive Covenants.
9.Entire Agreement. This Agreement and the Award Agreements (and, with respect
to the Restrictive Covenants, the Employment Agreement) constitute the entire
agreement between the parties with respect to the matters herein provided. For
the avoidance of doubt, the Employment Agreement, as modified herein, shall
remain in effect through the Separation Date (and those provisions of the
Employment Agreement that survive termination of the Employment Agreement will
survive pursuant to their terms). No modifications or waiver of any provision
hereof shall be effective unless in writing and signed by each party.
10.Governing Law; Submission to Jurisdiction; Jury Waiver. This Agreement and
the Confirming Release shall be construed according to the laws of the State of
Delaware without regard to its conflict of laws principles that would result in
the application of the laws of another jurisdiction. All parties expressly
acknowledge and agree that any action for injunctive relief and any other
judicial proceeding that may be brought hereunder, must be brought in the state
or federal courts in Dallas, Texas. All parties acknowledge the right of these
courts to assert personal jurisdiction in any such action over the parties and
waive and release now and forever any defense to that assertion of personal
jurisdiction that might otherwise exist. EACH PARTY HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATED TO THIS AGREEMENT.
11.Headings; Interpretation. Titles and headings to Sections hereof are for the
purpose of reference only and shall in no way limit, define or otherwise affect
the provisions hereof. Unless the context requires otherwise, all references
herein to laws, regulations, contracts, agreements, instruments and other
documents shall be deemed to refer to such laws, regulations, agreements,
instruments and other documents as they may be amended, supplemented, modified
and restated from time to time, and references to particular provisions of laws
or regulations include a reference to the corresponding provisions of any
succeeding law or regulation. The word “or” as used herein is not exclusive and
is deemed to have the meaning “and/or.” The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement, including all exhibits, and not to any particular provision hereof.
The use herein of the word “including” following any general statement, term or
matter shall not be construed to limit such statement, term or matter to the
specific items or matters set
7



--------------------------------------------------------------------------------



forth immediately following such word or to similar items or matters, whether or
not non-limiting language (such as “without limitation”, “but not limited to”,
or words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter. Neither
this Agreement nor any uncertainty or ambiguity herein shall be construed or
resolved against any party hereto, whether under any rule of construction or
otherwise. On the contrary, this Agreement has been reviewed by each of the
parties hereto and shall be construed and interpreted according to the ordinary
meaning of the words used so as to fairly accomplish the purposes and intentions
of the parties.
12.Third Party Beneficiaries. Each Company Party that is not a signatory hereto
shall be a third-party beneficiary of Employee’s covenants, warranties,
representations, and release of claims set forth in this Agreement and entitled
to enforce such provisions as if it was a party hereto.
13.No Waiver. No failure by any party at any time to give notice of any breach
by the other party of, or to require compliance with, any condition or provision
of this Agreement shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time.
14.Severability and Modification. To the extent permitted by applicable law, the
parties agree that any term or provision of this Agreement (or part thereof)
that renders such term or provision (or part thereof) or any other term or
provision (or part thereof) of this Agreement invalid or unenforceable in any
respect shall be severable and shall be modified or severed to the extent
necessary to avoid rendering such term or provision (or part thereof) invalid or
unenforceable, and such severance or modification shall be accomplished in the
manner that most nearly preserves the benefit of the parties’ bargain hereunder.
15.Withholding of Taxes and Other Employee Deductions. The Company may withhold
from any payments made pursuant to this Agreement all federal, state, local, and
other taxes and withholdings as may be required pursuant to any law or
governmental regulation or ruling.
16.Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same agreement.
17.Section 409A. Neither this Agreement nor the payments provided hereunder are
intended to constitute “deferred compensation” subject to the requirements of
Section 409A of the Internal Revenue Code of 1986 and the Treasury regulations
and interpretive guidance issued thereunder (collectively, “Section 409A”), and
this Agreement shall be construed and administered in accordance with such
intent. For purposes of Section 409A, each payment provided under this Agreement
shall be treated as a separate payment. Notwithstanding the foregoing, the
Company makes no representations that this Agreement or the payments provided
under this Agreement complies with or is exempt from the requirements of Section
409A and in no event shall the Company or any other Company Party be liable for
all or any portion of any
8



--------------------------------------------------------------------------------



taxes, penalties, interest or other expenses that may be incurred by Employee on
account of non-compliance with Section 409A.
[Signatures begin on the following page]


9




--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement with the intent to
be legally bound.
GARY A. GROVE




/s/ Gary A. Grove     
Gary A. Grove


Date: 07/31/2020     




Berry Petroleum Company, LLC




By: /s/ Danielle Hunter    
Name: Danielle Hunter    
Title: Executive Vice President, General Counsel
& Corporate Secretary    




Date: 07/31/2020     


For the limited purpose of agreeing to Sections 2(b) and 2(c):


Berry CORPORATION (bry)




By: /s/ Danielle Hunter    
Name: Danielle Hunter    
Title: Executive Vice President, General Counsel
& Corporate Secretary    




Date: 07/31/2020     


Signature Page to Transition and Separation Agreement
and General Release of Claims


--------------------------------------------------------------------------------



EXHIBIT A


CONFIRMING RELEASE AGREEMENT


This Confirming Release Agreement (this “Confirming Release”) is that certain
Confirming Release referenced in Section 6 of the Transition and Separation
Agreement and General Release of Claims (the “Separation Agreement”) entered
into by and between Gary A. Grove (“Employee”) and Berry Petroleum Company, LLC
(the “Company”). Capitalized terms used herein that are not otherwise defined
have the meanings assigned to them in the Separation Agreement.
1.General Release of Claims.
(a) In exchange for good and valuable consideration, including the Company’s
agreement to provide the separation benefits set forth in Section 2 of the
Separation Agreement (or any part thereof), Employee hereby forever releases,
discharges and acquits the Company, its parents, subsidiaries and other
affiliates, including Berry, and each of the foregoing entities’ respective
past, present and future subsidiaries’, affiliates, shareholders, members,
partners, officers, managers, directors, fiduciaries, employees,
representatives, agents and benefit plans (and fiduciaries of such plans), in
their personal and representative capacities (collectively, the “Confirming
Release Company Parties” or any one, individually, a “Confirming Release Company
Party”), from liability for, and Employee hereby waives, any and all claims,
damages, demands, or causes of action of any kind that Employee has or could
have, whether known or unknown, against any Confirming Release Company Party,
including any and all claims, damages, demands, or causes of action relating to
his employment, engagement or affiliation with any Confirming Release Company
Party, the termination of such employment, engagement or affiliation, his status
as a shareholder of any Company Party, or any other acts or omissions related to
any matter occurring or existing on or prior to the date that Employee executes
this Confirming Release, including, (i) any alleged violation through such date
of: (A) Title VII of the Civil Rights Act of 1964; (B) the Civil Rights Act of
1991; (C) Sections 1981 through 1988 of Title 42 of the United States Code; (D)
Age Discrimination in Employment Act (including as amended by the Older Workers
Benefit Protection Act); (E) ERISA; (F) the Immigration Reform Control Act; (G)
the Americans with Disabilities Act of 1990; (H) the Occupational Safety and
Health Act; (I) the Age Discrimination in Employment Act of 1967 (including as
amended by the Older Workers Benefit Protection Act); (J) the Sarbanes-Oxley Act
of 2002; (K) the Dodd-Frank Wall Street Reform and Consumer Protection Act; (L)
any federal, state, municipal or local anti-discrimination or anti-retaliation
law, including the California Fair Employment and Housing Act, the California
Constitution, and the California Labor Code; (N) any federal, state, municipal
or local wage and hour law; (M) any other local, municipal, state, or federal
law, regulation or ordinance; and (N) any public policy, contract, tort, or
common law claim, including claims for breach of fiduciary duty, fraud, breach
of implied or express contract, breach of implied covenant of good faith and
fair dealing, wrongful discharge or termination, promissory estoppel, infliction
of emotional distress, or tortious interference; (ii) any allegation for costs,
fees, or other expenses including attorneys’ fees incurred in, or with respect
to, a Confirming Released Claim; (iii) any and all rights, benefits or claims
Employee may have under any employment contract
A-1



--------------------------------------------------------------------------------



(including the Employment Agreement and the Prior Employment Agreement (as
defined in the Employment Agreement)), equity-based or incentive compensation
plan (including the Award Agreements), or other agreement with any Confirming
Release Company Party; (iv) any claim, whether individual or derivative, arising
from, or relating to, Employee’s status as a member or holder of any interests
in any Confirming Release Company Party; and (v) any claim for compensation,
benefits, or damages of any kind not expressly set forth in this Agreement
(collectively, the “Confirming Released Claims”). THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE CONFIRMING RELEASE
COMPANY PARTIES.
(b) Employee expressly acknowledges that he understands that he may later
discover claims, demands, causes of action, obligations, damages, fees, rights,
or facts that may be different than, or in addition to, those which he now knows
or believes to exist with regard to the subject matter of this Confirming
Release, and which, if known at the time of signing this Confirming Release, may
have materially affected this Confirming Release or his decision to enter into
it. Nevertheless, Employee hereby waives any claims, demands, causes of action,
obligations, damages, fees, or rights that might arise as a result of such
information. Employee acknowledges that he has been made aware of, and
understands, the provisions of California Civil Code Section 1542 and hereby
expressly waives any and all rights, benefits and protections of the statute,
which provides, “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR
HER SETTLEMENT WITH THE DEBTOR.”
(c) Notwithstanding this release of liability, nothing in this Confirming
Release prevents Employee from filing any non-legally waivable claim, including
a challenge to the validity of this Confirming Release, with the EEOC, DFEH, or
other federal, state or local governmental agency or participating in any
investigation or proceeding conducted by the EEOC, DFEH, or other governmental
agency or cooperating with such agency; however, Hunt understands and agrees
that, to the extent permitted by law, Employee is waiving any and all rights to
recover any monetary or personal relief from a Confirming Release Company Party
as a result of such EEOC, DFEH, or other governmental agency proceeding or
subsequent legal actions. Nothing herein waives Employee’s right to receive an
award for information provided to a governmental agency. Further, in no event
shall the Confirming Released Claims include (i) any claim that arises after the
date this Confirming Release is executed by Employee, (ii) any claim to enforce
Employee’s rights under this Confirming Release; (iii) any claim to vested
benefits under an employee benefit plan that is subject to ERISA; or (iv) any
claims that cannot be waived by law, including claims to unemployment insurance
or workers’ compensation benefits.
(d) Employee hereby represents and warrants that, as of the time Employee
executes this Confirming Release, Employee has not brought or joined any lawsuit
or filed any charge or claim against any of the Confirming Release Company
Parties in any court or before any
A-2



--------------------------------------------------------------------------------



government agency or arbitrator for or with respect to a matter, claim or
incident that occurred or arose out of one or more occurrences that took place
on or prior to the time at which Employee signs this Confirming Release.
Employee hereby further represents and warrants that Employee has not assigned,
sold, delivered, transferred or conveyed any rights Employee has asserted or may
have against any of the Confirming Release Company Parties to any person or
entity, in each case, with respect to any Confirming Released Claims.
2.Satisfaction of All Leaves and Payment Amounts; Prior Rights and Obligations.
In signing this Confirming Release, Employee expressly acknowledges and agrees
that Employee has received all leaves (paid and unpaid) to which Employee has
been entitled during Employee’s employment with the Company or any other
Confirming Release Company Party, and Employee has received all wages, bonuses
and other compensation, been provided all benefits and been afforded all rights
and been paid all sums that Employee is owed or has been owed or ever could be
owed by the Company or any other Confirming Release Company Party, including all
payments arising out of all incentive plans and any other bonus arrangements.
For the avoidance of doubt, following the date Employee signs this Confirming
Release, Employee shall remain eligible to receive the separation benefits set
forth in Section 2 of the Separation Agreement, so long as the conditions set
forth in the Separation Agreement to receive such benefits are satisfied.
3.Employee’s Acknowledgments; Binding Effect.
(a) Employee has been advised, and hereby is advised in writing, to consult with
an attorney of his choice regarding the form and content of this Confirming
Release, and he represents that he has had a sufficient opportunity (and a full
21 days) to do so before execution and return, and that he has read this
Confirming Release and enters into it voluntarily and of his own free will.
(b) This Confirming Release and the releases and covenants contained herein
shall be binding upon Employee, his heirs, executors, administrators, assigns,
agents, attorneys in fact, attorneys at law, and representatives. This
Confirming Release and the releases, representations, and covenants contained
herein shall inure to the benefit of all Confirming Release Company Parties and
each of their respective predecessors, successors, and assigns.
4.Return of Property. Employee expressly represents and warrants that he has
returned to the Company all property belonging to the Company and any other
Company Party, including all documents, computer files and other electronically
stored information, and all other materials provided to Employee by the Company
or any other Company Party in the course of his employment or affiliation.
Employee further represents and warrants that he has not maintained (or, after
the Separation Date, he will not maintain) a copy of any such materials in any
form.
5.Revocation Right. Notwithstanding the initial effectiveness of this Confirming
Release, Employee may revoke the delivery (and therefore the effectiveness) of
this Confirming Release within the seven-day period beginning on the date
Employee executes this Confirming Release (such seven day period being referred
to herein as the “Confirming Release Revocation
A-3



--------------------------------------------------------------------------------



Period”). To be effective, such revocation must be in writing signed by Employee
and must be received by the Company care of Danielle Hunter, Executive Vice
President, General Counsel and Corporate Secretary, via e-mail at
dhunter@bry.com, so that it is received by Ms. Hunter no later than 11:59 p.m.
Dallas, Texas time, on the last day of the Confirming Release Revocation Period.
In the event Employee exercises his revocation right as set forth herein, this
Confirming Release will be of no force or effect.
IN WITNESS WHEREOF, Employee has executed this Confirming Release with the
intent to be legally bound.
GARY A. GROVE


              
Gary A. Grove
Date:       
A-4

